Exhibit 10.2

Execution Version

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

This Non-Competition and Non-Solicitation Agreement (this “Agreement”) made
between Vistaprint Schweiz GmbH, a Swiss limited liability company (“Vistaprint
Schweiz”) and Vistaprint N.V., a Dutch public limited liability company
(“Vistaprint N.V), on the one hand, and Hauke Hansen (“Mr. Hansen”), on the
other hand, is effective as of the date of the last signature below. As used in
this Agreement, the term “Vistaprint” means Vistaprint N.V. and its subsidiaries
and affiliates, including Vistaprint Schweiz.

Mr. Hansen acknowledges that, during the course of his acting as a director of
Vistaprint and his employment with Vistaprint, Vistaprint provided him and/or
provided him with access to confidential and proprietary information of
Vistaprint regarding Vistaprint and its business, technology, plans and
strategies, among other things. In consideration of the payment by Vistaprint of
a gross amount of CHF 10,000, which Vistaprint Schweiz will pay to Mr. Hansen
(net of all applicable tax and social security withholdings) within four
(4) weeks from the effective date of this Agreement, the other consideration
provided to Mr. Hansen under that certain Separation Agreement between
Vistaprint and Mr. Hansen and other good and valuable consideration, the receipt
of which is acknowledged, Mr. Hansen agrees as follows:

1. Non-Competition and Non-Solicitation. From the effective date of this
Agreement through June 30, 2016, Mr. Hansen will not directly or indirectly:

(a) Engage in any business or enterprise (whether as owner, partner, officer,
director, employee, consultant, investor, lender or otherwise, except as the
holder of not more than 1% of the outstanding stock of a publicly-held company)
that is competitive with Vistaprint’s business, including but not limited to any
business or enterprise that develops, manufactures, markets, or sells any
product or service that competes with any product or service developed,
manufactured, marketed, sold or provided, or planned to be developed,
manufactured, marketed, sold or provided, by Vistaprint until June 30, 2014;

(b) Either alone or in association with others, sell or attempt to sell to any
person or entity that was, or to whom Vistaprint had made or received a proposal
to become, a customer or client of Vistaprint at any time during the term of
Mr. Hansen’s employment with Vistaprint, any products or services which are
competitive with any products or services (i) developed, manufactured, marketed,
sold or provided by Vistaprint as of June 30, 2014 or (ii) included within
Vistaprint’s product or strategic pipeline or roadmap as of June 30, 2014; or

(c) Either alone or in association with others (i) solicit, or permit any
organization directly or indirectly controlled by Mr. Hansen to solicit, any
employee of Vistaprint to leave the employ of Vistaprint, or (ii) solicit for
employment, hire or engage as an independent contractor, or permit any
organization directly or indirectly controlled by Mr. Hansen to solicit for
employment, hire or engage as an independent contractor, any person who was
employed by Vistaprint on June 30, 2014; provided, however, that this
clause (ii) shall not apply to any individual whose employment with Vistaprint
was terminated (a) on an involuntary basis for performance reasons or due to a
role elimination or reduction in force at any time or (b) on any other basis
(e.g., voluntary resignation) more than three months prior to the time of such
solicitation, hiring or engagement.



--------------------------------------------------------------------------------

2. Miscellaneous.

(a) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which, or into which, Vistaprint may be merged or
which may succeed to Vistaprint’s assets or business, provided, however, that
the obligations of Mr. Hansen are personal and shall not be assigned by him.
Notwithstanding the foregoing, if Vistaprint is acquired by a third party which
is engaged in multiple lines of business, or if a third party engaged in
multiple lines of business succeeds to Vistaprint’s assets or business, then for
purposes of Section 1(a), the term “Vistaprint” shall mean and refer to the
business of Vistaprint as it existed immediately prior to such event and as it
subsequently develops and not to the third party’s other businesses.

(b) Interpretation. If any restriction set forth in Section 1 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

(c) Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

(d) Waivers. No delay or omission by Vistaprint in exercising any right under
this Agreement will operate as a waiver of that or any other right. A waiver or
consent given by Vistaprint on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

(e) Equitable Remedies. The restrictions contained in this Agreement are
necessary for the protection of the legitimate business interests and goodwill
of Vistaprint and are considered by Mr. Hansen to be reasonable for such
purpose. Mr. Hansen agrees that any breach of this Agreement is likely to cause
Vistaprint substantial and irrevocable damage which is difficult to measure.
Therefore, in the event of any such breach or threatened breach, Mr. Hansen
agrees that Vistaprint, in addition to such other remedies which may be
available, shall have the right to obtain an injunction from a court restraining
such a breach or threatened breach and the right to specific performance of the
provisions of this Agreement and Mr. Hansen hereby waives the adequacy of a
remedy at law as a defense to such relief.

(f) Entire Agreement. This Agreement supersedes all prior agreements, written or
oral, between Mr. Hansen and Vistaprint relating to the subject matter of this
Agreement. Mr. Hansen agrees that any change or changes in his/her duties,
salary, compensation or other terms and conditions of employment after the
signing of this Agreement, material or otherwise, shall not affect the validity,
enforceability or scope of this Agreement.

(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Switzerland (without reference to the conflicts of
laws provisions thereof).

(h) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both an authorized officer of Vistaprint N.V. and
Mr. Hansen.

 

- 2 -



--------------------------------------------------------------------------------

(i) Captions/Counterparts. The captions of the sections of this Agreement are
for convenience of reference only and in no way define, limit or affect the
scope or substance of any section of this Agreement. This Agreement may be
executed in any number of counterparts, each of which will be deemed an original
and all of which taken together shall be deemed one and the same instrument.

THE EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

IN WITNESS WHEREOF, the parties have executed this Non-Competition and
Non-Solicitation Agreement effective as of the date of the last signature below.

 

VISTAPRINT N.V.        

By: /s/Ernst J. Teunissen

   /s/ Hauke Hansen Name: E.J. Teunissen    Hauke Hansen Title: CFO        

Date: 30.6.2014

   Date: 30.6.2014      VISTAPRINT SCHWEIZ GMBH         By: /s/Ernst J.
Teunissen    Name: E.J. Teunissen    Title: Managing Officer         Date:
30 June, 2014   

 

- 3 -